 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9928 Page 1 of 23


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CRYSTAL HILSLEY, on behalf of                        Case No.: 17cv2335-GPC(MDD)
     herself and all others similarly situated,
12
                                         Plaintiff,       ORDER GRANTING IN PART AND
13                                                        DENYING IN PART PLAINTIFF’S
     v.                                                   MOTION FOR PARTIAL
14
                                                          SUMMARY JUDGMENT; DENYING
     OCEAN SPRAY CRANBERRIES, INC.;
15                                                        DEFENDANT OCEAN SPRAY’S
     ARNOLD WORLDWIDE LLC; and
                                                          MOTION FOR SUMMARY
16   DOES defendants 1 through 5, inclusive,
                                                          JUDGMENT; AND GRANTING
17                                   Defendants.          ARNOLD WORLDWIDE’S MOTION
                                                          FOR SUMMARY JUDGMENT
18
19                                                        [Dkt. Nos. 101, 108, 109.]
20
           Before the Court are a fully briefed motion for partial summary judgment by
21
     Plaintiff, (Dkt. Nos. 101, 125, 134), a fully briefed motion for summary judgment by
22
     Defendant Ocean Spray, (Dkt. No. 108, 140, 153), and a fully briefed motion for
23
     summary judgment by Defendant Arnold Worldwide, (Dkt. Nos. 109, 137, 147). The
24
     Court finds that the matter is appropriate for decision without oral argument pursuant to
25
     Local Civ. R. 7.1(d)(1). Based on the reasoning below, the Court GRANTS in part and
26
     DENIES in part Plaintiff Hilsley’s motion for partial summary judgment, DENIES
27
28

                                                      1
                                                                                   17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9929 Page 2 of 23


 1   Defendant Ocean Spray’s motion for summary judgment, and GRANTS Defendant
 2   Arnold Worldwide’s motion for summary judgment.
 3                                           Background
 4            The action was removed to this Court pursuant to the Class Action Fairness Act of
 5   2005 (“CAFA”) on November 16, 2017. (Dkt. No. 1.) Plaintiff Crystal Hilsley
 6   (“Plaintiff” or “Hilsley”) filed a purported consumer class action against Defendants
 7   Ocean Spray Cranberries, Inc. (“Ocean Spray”) and Arnold Worldwide LLC (“Arnold
 8   Worldwide”) (collectively “Defendants”) for violations of California consumer protection
 9   laws based on a misrepresentation on labels stating “no artificial flavors” on certain
10   Ocean Spray products (“Products”). (Dkt. No. 1-2, Compl.) Defendant Ocean Spray
11   manufactures, distributes, advertises, markets and sells a variety of juices and juice-based
12   beverage products. (Id. ¶ 6.) Defendant Arnold Worldwide allegedly participates in the
13   labeling and advertising of these products for Ocean Spray. (Id.) Plaintiff claims that the
14   labels on Defendants’ Products are false and misleading because each Product contains
15   artificial flavors of dl-malic acid or fumaric acid, or both, that simulate advertised fruit
16   flavors. (Id. ¶¶ 8, 9, 10.)
17            Malic acid has two stereo isomeric forms. (Dkt. No. 40-19, Dr. Somogyi Decl. ¶
18   20.) L-malic acid occurs naturally in many fruits and vegetables. (Id. ¶ 21.) Dl-malic
19   acid is a racemic mixture that does not occur naturally and is produced synthetically. (Id.
20   ¶ 22.)
21            Plaintiff purchased the 64-ounce Ocean Spray Cran Apple and Cran Grape
22   Products from about 2011 to 2016. (Dkt. No 134-2, P’s Reply to Separate Statement
23   Disputed Material Fact (“SSDMF”) No. 1.) The Ocean Spray Cran Pomegranate, Ocean
24   Spray Diet Cran Pomegranate; Ocean Spray Cran Apple, Ocean Spray Cranberry Cherry
25   Flavor 100% Juice, Ocean Spray Cran Pineapple, and Ocean Spray Diet Cran Cherry
26   contain both dl-malic acid and fumaric acid. (Id., Nos. 2-8.) The Ocean Spray Cran
27
28

                                                    2
                                                                                   17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9930 Page 3 of 23


 1   Grape, and Ocean Spray Cran Cherry contain fumaric acid. (Id., Nos. 2. 8, 9.)1 Ocean
 2   Spray does not dispute that it uses malic acid and fumaric acid in certain of the Products
 3   at issue. (Id., Nos. 11-14.) The malic acid and fumaric acid used in the Products are
 4   artificial. (Id., Nos. 15-19, 20-22.) Ultimately, the issue in this case is whether malic
 5   acid and/or fumaric acid function as flavors in the Products as Plaintiff asserts or whether
 6   malic and/or fumaric acid function as acidulants in the Products as Defendants claim.
 7          Plaintiff alleges six causes of action for violations of the Consumer Legal
 8   Remedies Act, Cal. Civ. Code § 1750 et seq, the unlawful prong of the Unfair
 9   Competition Law (“UCL”), Cal. Bus. & Professions Code section 17200 et seq., the
10   unfair prong of the UCL, California’s False Advertising Law, breach of express warranty
11   and breach of implied warranty. (Dk. No. 1-2, Compl. ¶¶ 115-187.)
12          On October 30, 2018, the Court denied Defendants’ motion for summary
13   judgment. (Dkt. No. 76.) The Court specifically concluded that based on the competing
14   declarations of Erich Fritz, Ocean Spray’s Vice President of research, development,
15   quality and engineering and Dr. Laslo D. Somogyi, Ph.D, Plaintiff’s food scientist expert,
16   there was a material issue of disputed fact whether malic and fumaric acids function as
17   flavors in Defendants’ juice Products. (Id. at 7, 9, 11.)
18          On November 29, 2018, the Court granted in part Plaintiff’s motion for class
19   certification and appointed class counsel. (Dkt. No. 83.) The Court certified a Class
20   under Federal Rule of Civil Procedure (“Rule”) 23(b)(2) and also certified a Class under
21   Rule 23(b)(3) as to the UCL, FAL and CLRA causes of action consisting of:
22          All California Citizens who purchased one of the following Ocean Spray
            Products, for personal and household use and not for resale, in California
23
            from January 1, 2011 until the date class notice is disseminated:
24
25
26   1
       The Plaintiff’s SSDMF does not address whether the other remaining Products, Ocean Spray “100%
     Apple” Juice Drink, Ocean Spray Cran Rasberry, Ocean Spray Wave Apple with White Cranberries, and
27   Ocean Spray Wave Berry Medley contain malic acid and/or fumaric acid. But Defendants’ SSDMF
     reference whether these products contain malic acid and/or fumaric acid. (Dkt. No 134-2, P’s Reply to
28   SSDMF Nos. 50-53.)

                                                       3
                                                                                       17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9931 Page 4 of 23


 1
           • Ocean Spray Cran Apple;
 2
           • Ocean Spray Cran Grape;
 3         • Ocean Spray “100% Apple” Juice Drink;
           • Ocean Spray Cran Rasberry;
 4
           • Ocean Spray Wave Apple with White Cranberries;
 5         • Ocean Spray Wave Berry Medley;
           • Ocean Spray Cran Cherry;
 6
           • Ocean Spray Cran Pineapple;
 7         • Ocean Spray Cran Pomegranate;
           • Ocean Spray Diet Cran Pomegranate;
 8
           • Ocean Spray Diet Cran Cherry;
 9         • Ocean Spray Cranberry Cherry Flavor 100% Juice.
10
           Excluded from the Class are Defendants’ current and former officers and
11         directors, members of the immediate families of Defendants’ officers and
           directors, Defendants’ legal representatives, heirs, successors, and assigns,
12
           any entity in which Defendants have or had a controlling interest during the
13         Class Period, and the judicial officers to whom this lawsuit is assigned.
14
     (Dkt. No. 83 at 37-38.)
15
           At the near completion of discovery, on March 28, 2019, Plaintiff filed her motion
16
     for partial summary judgment. (Dkt. No. 101.) On April 11, 2019, Defendant Ocean
17
     Spray filed its motion for summary judgment. (Dkt. No. 108.) On the same day,
18
     Defendant Arnold Worldwide filed its motion for summary judgment. (Dkt. No. 109.)
19
                                             Discussion
20
     A.    Legal Standard on Summary Judgment
21
           Federal Rule of Civil Procedure 56 empowers the Court to enter summary
22
     judgment on factually unsupported claims or defenses, and thereby “secure the just,
23
     speedy and inexpensive determination of every action.” Celotex Corp. v. Catrett, 477
24
     U.S. 317, 325, 327 (1986). Summary judgment is appropriate “if the movant shows that
25
     there is no genuine dispute as to any material fact and the movant is entitled to judgment
26
     as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material when it affects the outcome
27
     of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
28

                                                  4
                                                                               17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9932 Page 5 of 23


 1          The moving party bears the initial burden of demonstrating the absence of any
 2   genuine issues of material fact. Celotex Corp., 477 U.S. at 323. The moving party can
 3   satisfy this burden by demonstrating that the nonmoving party failed to make a showing
 4   sufficient to establish an element of his or her claim on which that party will bear the
 5   burden of proof at trial. Id. at 322-23. If the moving party fails to bear the initial burden,
 6   summary judgment must be denied and the court need not consider the nonmoving
 7   party’s evidence. Adickes v. S.H. Kress & Co., 398 U.S. 144, 159-60 (1970).
 8          Once the moving party has satisfied this burden, the nonmoving party cannot rest
 9   on the mere allegations or denials of his pleading, but must “go beyond the pleadings and
10   by her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions
11   on file’ designate ‘specific facts showing that there is a genuine issue for trial.’” Celotex,
12   477 U.S. at 324. If the non-moving party fails to make a sufficient showing of an
13   element of its case, the moving party is entitled to judgment as a matter of law. Id. at
14   325. “Where the record taken as a whole could not lead a rational trier of fact to find for
15   the nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v.
16   Zenith Radio Corp., 475 U.S. 574, 587 (1986). In making this determination, the court
17   must “view[] the evidence in the light most favorable to the nonmoving party.” JL
18   Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1105 (9th Cir. 2016). The
19   Court does not engage in credibility determinations, weighing of evidence, or drawing of
20   legitimate inferences from the facts; these functions are for the trier of fact. Anderson,
21   477 U.S. at 255.
22   B.     Ocean Spray’s Motion for Summary Judgment
23          For a second time,2 Ocean Spray moves for summary judgment on all six causes of
24   action, which are all based on the alleged false and misleading labels stating “no artificial
25
26
     2
       Interestingly, both parties, in filing their oppositions to the respective summary judgment motions, cite
27   the Court’s prior order denying Defendants’ summary judgment indicating that the Court already
     concluded that there is a disputed issue of material fact whether malic acid and fumaric acid function as
28   flavors in Defendant’s juice products. (Dkt. No. 125 at 6; Dkt. No. 140 at 5.) They both argue that the

                                                          5
                                                                                             17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9933 Page 6 of 23


 1   flavors” on its Products, arguing that Plaintiff has failed to demonstrate by direct
 2   evidence an essential element of each cause of action that malic and/or fumaric acids
 3   function as flavors in the Products. Moreover, Ocean Spray argues it has affirmatively
 4   negated that element and Plaintiff cannot set forth facts to dispute Ocean Spray’s direct
 5   evidence that malic and fumaric acids act as acidulants in its Products. In response,
 6   Plaintiff argues that she has created a genuine issue of fact whether Defendant uses malic
 7   and/or fumaric acids as flavors.
 8          21 C.F.R. § 101.22(a)(1) provides in relevant part,
 9          The term artificial flavor or artificial flavoring means any substance, the
            function of which is to impart flavor, which is not derived from a spice,
10
            fruit or fruit juice, vegetable or vegetable juice, edible yeast, herb, bark, bud,
11          root, leaf or similar plant material, meat, fish, poultry, eggs, dairy products,
            or fermentation products thereof.
12
13
     21 C.F.R. § 101.22(a)(1) (emphasis added). In addition, if “the label, labeling, or
14
     advertising of a food makes any direct or indirect representations with respect to the
15
     primary recognizable flavor by word, vignette, e.g., description of a fruit, or other means”
16
     then “such flavor shall be considered the characterizing flavor.” 21 C.F.R. 101.22(i).
17
     Therefore, if a food contains artificial flavor “which simulates, resembles or reinforces
18
     the characterizing flavor, the name of the food . . . shall be accompanied by the
19
     common or usual name(s) of the characterizing flavor . . . .” 21 C.F.R. § 101.22(i)(2)
20
     (emphasis added).
21
            21 C.F.R. § 101.22(a)(3) provides in relevant part,
22
            The term natural flavor or natural flavoring means the essential oil,
23          oleoresin, essence or extractive, protein hydrolysate, distillate, or any
            product of roasting, heating or enzymolysis, which contains the flavoring
24
25
26   issue of whether malic and fumaric acids function as flavors in Ocean Spray’s Products is a fact issue.
     (Dkt. No. 140 at 5 (“The facts remain unchanged.”); Dkt. No. 125 at 6 (“Having twice prevailed by
27   advocating that the actual function of the ingredients in Ocean Spray’s actual products is the factual
     issue . . . .”) (emphasis in original).) Despite these assertions, both parties filed motions for summary
28   judgment.

                                                          6
                                                                                             17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9934 Page 7 of 23


 1          constituents derived from a spice, fruit or fruit juice, vegetable or vegetable
            juice, edible yeast, herb, bark, bud, root, leaf or similar plant material, meat,
 2
            seafood, poultry, eggs, dairy products, or fermentation products thereof,
 3          whose significant function in food is flavoring rather than nutritional.
 4
     21 C.F.R. § 101.22(a)(3) (emphasis added).
 5
             The FDA regulations provide that malic acid can be used as a flavor enhancer,
 6
     flavoring agent and adjuvant, and as a pH control agent. 21 C.F.R. § 184.1069(c).
 7
     “Flavor enhancers” are “[s]ubstances added to supplement, enhance, or modify the
 8
     original taste and/or aroma of a food, without imparting a characteristic taste or aroma of
 9
     its own.” 21 C.F.R. § 170.3(o)(11). “Flavoring agents and adjuvants” are “[s]ubstances
10
     added to impart or help impart a taste or aroma in food.” 21 C.F.R. § 170.3(o)(12). pH
11
     control agents are “[s]ubstances added to change or maintain active acidity or basicity,
12
     including buffers, acids, alkalies, and neutralizing agents.” 21 C.F.R. § 17.03(o)(23).
13
            Ocean Spray argues that neither of Plaintiff’s two experts, Dr. Laszlo D. Somogyi,
14
     Ph.D or Dr. Henry Chin3 affirmatively state that malic and fumaric acids “impart” flavors
15
     in the Products at issue; instead, her experts opine generally on whether malic and
16
     fumaric acids could act as flavors. Meanwhile, Ocean Spray claims that its expert, Paula
17
     Lent, has affirmatively asserted that it uses malic and fumaric acids as acidulents. In
18
     response, Plaintiff counters Ocean Spray’s argument with Dr. Somogyi’s statements that
19
     the dl-malic acid in the Cran Apple juice drink and other Products function as a
20
     “flavoring agent” and that fumaric acid “similarly functions to simulate, resemble or
21
     reinforce certain fruit flavors . . . .” (Dkt. No. 40-19, Somogyi Decl. ¶¶ 40, 41.)
22
            Dr. Somogyi reviewed “laboratory test results regarding the presence of synthetic
23
     d-malic acid isomer in the Ocean Spray Cran Apple juice beverage.” (Id. ¶ 7.) Dr.
24
25
26
     3
       Plaintiff explains that Dr. Chin was retained to rebut Lent’s opinion that malic and fumaric acids do
27   not have any flavors, are not flavors, are not flavoring agents, and are flavorless. Dr. Chin was not
     retained to conclude that malic and fumaric acids act as flavors in Ocean Spray’s Products as Dr.
28   Somogyi already made that determination.

                                                         7
                                                                                            17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9935 Page 8 of 23


 1   Somogyi acknowledges that dl-malic acid can be used as a flavoring agent and adjuvant,
 2   a flavor enhancer and pH control agent in beverages, confectionaries, fruit preparations
 3   and preserves, desserts and bakery products. (Id. ¶¶ 26-31.) According to Dr. Somogyi,
 4   malic acid can be used by itself or blended with other acids to produce a number of
 5   unique and distinct flavor properties. (Id. ¶ 25.) Malic acid is added to foods, beverages
 6   and candies to give them a tart taste, and some fruit juice and carbonated beverages rely
 7   on malic acid as a flavoring agent. (Id.) Malic acid is used to simulate, resemble, or
 8   reinforce certain flavors, or enhance flavors in processed foods and beverages that lose
 9   some of their natural flavoring during the processing. (Id.) For flavors with astringency
10   (such as cranberry juice) use of fumaric acid in combination with malic acid improves the
11   flavor profile of the product. (Id.)
12         With respect to flavoring of the subject products, Dr. Somogyi asserts that the Cran
13   Apple juice drink includes apple and cranberry juice as well as a significant amount of
14   natural l-malic acid (>1%) and other acidulants, such as citric, fumaric, tartaric and
15   ascorbic acid. (Id. ¶ 33.) The Cran Apple juice drink also contains commercial dl-malic
16   acid and is in a lesser quantity as it is listed near the bottom of the ingredient list. (Id. ¶
17   34.) According to the laboratory analysis of the Cran Apple juice drink, there was only a
18   small quantity of dl-malic acid at 0.014g/100ml. (Id. ¶ 38; Dkt. No. 31-4, Shackleford
19   Decl., Ex. 5 at 88.) Because there is only a small quantity of synthetic malic acid in the
20   Cran Apple juice drink, Dr. Somogyi opines it would not significantly lower the pH of
21   the juice drink but instead would function “as a flavor and flavor enhancer.” (Dkt. No.
22   40-19, Somogyi Decl. ¶ 38.) “Dl-malic acid adds tartness, astringency, and a fruit-like
23   flavor profile to foods and simulates, resembles, or reinforces various tart, fruity flavors,
24   and in particular the flavors of apples.” (Id. ¶ 39.) Dr. Somogyi concludes that dl-malic
25   acid is added to the Cran Apple juice drink and other products to function as a flavoring
26   agent. (Id. ¶ 40.) He also opines that fumaric acid similarly functions as a flavoring
27   agent to reinforce certain fruit flavors as well as affect pH. With astringent flavors like
28

                                                     8
                                                                                    17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9936 Page 9 of 23


 1   cranberry juice, the use of fumaric acid along with malic acid “can improve the flavor
 2   profile of the product.” (Id. ¶ 41.)
 3          Ocean Spray presents the opinion of Paula Lent, Senior Manager of Global Product
 4   Development for Food and Beverages. (Dkt. No. 105-6, Marron Decl., Ex. 3, Lent
 5   Report at 3.) In her position, she supervises a team of scientist that collaborate with other
 6   teams within Ocean Spray to formulate new products and modify existing products. (Id.)
 7   Lent explains the process and formulation of its juice Products. (Id. at 4-8.) She explains
 8   that acidulants are used to balance the titratable acid (“TA”) measure as well as the pH
 9   specification. (Id. ¶ 5.) The TA target is to standardize the amount of acid in the finished
10   product and added to the formula to balance out the natural variability in the acid level in
11   the fruit juices. (Id.) Acidulants are interchangeably used to achieve the desired end
12   product including a pH level not greater than 3.9. (Id. at 7.) Lent opines that Ocean
13   Spray uses acidulants in its juice formulas to adjust acid levels and not to simulate or
14   enhance flavors from the fruit juices. (Id. at 5.) Lent also states that the T.A. and pH
15   measures are quantifiable and there is no sensory component involved in making these
16   measurements. (Id. at 8.) Ocean Spray conducts separate sensory tests on batches of its
17   beverages but they are measuring pH and T.A. and therefore, when conducting sensory
18   testing, they are not adjusted by adding acidulants. (Id.) Ocean Spray employs quality
19   assurance and control checks on color, T.A., pH, vitamin C, aroma as well as taste. (Id.
20   at 8.) A product could meet the pH or TA specification but still not have the proper
21   flavor notes; in such a case, the batch is rejected and is not adjusted by adding acidulants.
22   (Id. at 8-9.)
23          The Court previously concluded that there was a disputed issue of material fact as
24   to whether malic and fumaric acids function as flavors in Ocean Spray’s Products based
25   on the competing declarations of Dr. Somogyi and Erich Fritz. The Court noted that Dr.
26   Somogyi specifically opined that the trace amount of dl-malic acid, 0.014g/100 ml in the
27   Cran Apple juice drink, would not affect the pH levels of the drink but instead would
28   function as a flavor or flavor enhancer. (Dkt. No. 40-19, Dr. Somagyi Decl. ¶ 38.) He

                                                   9
                                                                                 17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9937 Page 10 of 23


 1   also stated that the dl-malic acid in the Cran Apple juice drink and other products
 2   function as a flavoring agent. (Id. ¶ 40.) In her expert report, Lent does not address or
 3   refute the reasons behind Dr. Somogyi’s opinion that dl-malic acid function as flavors in
 4   the Products. However, in a declaration responding to Plaintiff’s motion for partial
 5   summary judgment, Lent explains that the small amount of malic acid in the Cran Apple
 6   product is used to fine tune the T.A. to achieve the required target and not used to adjust
 7   the flavor profile. (Dkt. No. 125-2, Lent Decl. ¶ 36.) This “fine tuning” is measured
 8   analytically and not by sensory measures. (Id.) Therefore, the competing declarations of
 9   Dr. Somogyi and Paula Lent establish that a genuine disputed issue of material fact
10   remains whether malic acid and fumaric acid function as flavors in the Products.
11         Ocean Spray argues that the Court should grant summary judgment because
12   Plaintiff failed to provide direct evidence that malic and fumaric acids function as flavors
13   in the Products; however, a plaintiff may prove her case by direct or circumstantial
14   evidence. See In re Sealed Case, 494 F.3d 139, 147 (D.C. Cir. 2007) (“[a]s in any
15   lawsuit, the plaintiff may prove his case by direct or circumstantial evidence”) (quoting
16   U.S. Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 714 n. 3 (1983)). Thus,
17   Plaintiff does not need direct evidence to prove her case. Furthermore, on summary
18   judgment, the Court views the evidence in the light most favorable to Plaintiff. See JL
19   Beverage Co., LLC, 828 F.3d at 1105. Based on these legal standards, the Court
20   concludes that Plaintiff has raised a genuine issue of disputed material fact as to whether
21   Ocean Spray uses malic and fumaric acids as flavors in the Products.
22         In refuting Dr. Somogyi’s opinion, Ocean Spray argues that the terms “flavor”,
23   “flavor enhancer” and “flavoring agent” are all separately defined by the FDA, are
24   therefore distinct and cannot be used interchangeably. It argues that Dr. Somogyi’s use
25   of the terms “flavor enhancer” and “flavoring agent” as equivalent to “flavor” is
26   impermissible and cannot be used to conclude that the use of malic and fumaric acids in
27   the Products function as flavors.
28

                                                  10
                                                                                17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9938 Page 11 of 23


 1          First, contrary to Defendant’s claim that Dr. Somoygi failed to assert that the
 2   subject ingredients function as flavors, Dr. Somogyi states clearly that malic acid
 3   functions as a “flavor” in the Cran Apple juice drink. (Dkt. No. 40-19, Dr. Somogyi
 4   Decl. ¶ 38 (“the synthetic malic acid in Ocean Spray CranApple juice drink . . . will
 5   function as a flavor . . . .”) In addition, tracking the FDA’s language on labeling of
 6   artificial flavor, see 21 C.F.R. § 101.22(i)(2), Dr. Somoygi opines that dl-malic acid
 7   “adds tartness, astringency, and a fruit-like flavor profile to foods and simulates,
 8   resembles, or reinforces various tart, fruity flavors, and in particular the flavor of apples.”
 9   (Dkt. No. 40-19, Dr. Somogyi Decl. ¶ 39.) Dr. Somogyi’s conclusion that the malic acid
10   in the Cran Apple functions as a flavor supports the Plaintiff’s theory that the acids
11   “impart” flavors.
12          Second, as opposed to Ocean Spray’s contention to the contrary, Plaintiff does not
13   claim that malic and fumaric acids function as “flavor enhancers” in the Products. (Dkt.
14   No. 140 at 8, 11 (“malic and fumaric acid do not act as flavor enhancers in the Ocean
15   Spray Products because they impart characteristic flavors of their own”).) Nor has
16   Plaintiff used the term “flavor enhancer” as the equivalent of flavor.
17          Third, Ocean Spray argues that “artificial flavor” and “flavoring agents” are
18   different and require Plaintiff to prove that the acids function as “artificial flavors”, not
19   “flavoring agents” in its Products. Plaintiff does allege that malic and fumaric acids act
20   as “flavoring agents” in the Products, but does not address Defendant’s argument that
21   flavoring agents are distinct from “flavors.”4
22          In support of this argument, Defendant cites the regulations which define “artificial
23   flavor” as any “substance, the function of which is to impart flavor . . . .” See 21 C.F.R. §
24   101.22(a). Therefore, according to Ocean Spray, artificial flavor, by definition, imparts
25   its own flavor and does not reinforce flavors provided by some other ingredient.
26
27
     4
      In her reply to Defendants’ SSDMF, Plaintiff responds that she disputes that “flavor” is distinct from
28   “flavoring agent” but does not provide any support. (Dkt. No. 134-2, P’s Reply to SSDMF, No. 49-59.)

                                                       11
                                                                                         17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9939 Page 12 of 23


 1   However, the regulations also provide that if a food contains an artificial flavor “which
 2   simulates, resembles or reinforces the characterizing flavor, the name of the food . . .
 3   shall be accompanied by the common or usual name(s) of the characterizing flavor . . . .”
 4   21 C.F.R. § 101.22(i)(2). This provision explains, contrary to Defendant’s argument, that
 5   artificial flavor can “simulate, resemble or reinforce the characterizing flavor.” In fact,
 6   Dr. Somogyi stated that malic acid “simulates, resembles or reinforces as well as
 7   enhances characteristic fruit flavors, (Dkt. No. 40-19, Dr. Somogyi Decl. ¶ 27). Thus,
 8   Ocean Spray’s argument is not persuasive.
 9         Next, Defendant challenges Plaintiff’s argument that malic and fumaric acids are
10   flavoring agents. Given that a “flavoring agent” is a substance “added to impart or help
11   impart a taste of aroma in food”, 21 C.F.R. § 170.3(o)(12), Ocean Spray asks Plaintiff to
12   answer a very simple question: if malic acid is a flavor, what flavor is it? (Dkt. 175 at 8.)
13   The answer is furnished by Dr. Somoygi who states that dl-malic acid “adds tartness,
14   astringency, and a fruit-like flavor profile to foods and simulates, resembles, or reinforces
15   various tart, fruity flavors, and in particular the flavor of apples.” (Dkt. No. 40-19, Dr.
16   Somogyi Decl. ¶ 39.)
17         Finally, Ocean Spray argues that Dr. Somogyi’s opinion only addresses the Cran
18   Apple product and does not demonstrate the other eleven products at issue. While Dr.
19   Somogyi opined solely on Cran Apple, he also concluded that his opinion applies to the
20   other Products at issue. (Dkt. No. 40-19, Dr. Somogyi Decl. ¶ 40.) Because each
21   Product appears to have either malic and/or fumaric acids, and also contain different
22   amounts, at trial, Plaintiff will have to demonstrate that Dr. Somogyi’s opinion applies to
23   all Products at issue.
24         Accordingly, the Court DENIES Defendant Ocean Spray’s motion for summary
25   judgment. See Clark v. Hershey Co., Case No. 18cv6113-WHA, 2019 WL 2288041, at
26   *3 (N.D. Cal. May 29, 2019) (denying summary judgment as there is a genuine dispute as
27   to whether malic acid acts as a flavoring agent in the products at issue).
28   ///

                                                   12
                                                                                  17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9940 Page 13 of 23


 1   B.    Plaintiff’s Motion for Partial Summary Judgment
 2         1.     Partial Summary Judgment as to Certain Facts
 3         In her motion, Plaintiff seeks summary judgment on four issues she claims are not
 4   in dispute or are admitted by Defendants and its ingredient supplier, Tate & Lyle that “(1)
 5   the Products contain either dl-malic acid or fumaric acid, or both; (2) the dl-malic acid
 6   and fumaric acid used in the Products are artificial; (3) dl-malic acid and fumaric acid are
 7   used as flavoring agents in food and beverage products; and (4) dl-malic acid has a tart
 8   taste.” (Dkt. No. 101-1 at 8.) Defendant responds that Plaintiff’s summary judgment
 9   seeks to demonstrate that because malic and fumaric acids could function as flavors in
10   food and beverage products, in general, it necessarily makes Ocean Spray’s label of “no
11   artificial flavors” legally impermissible. Ocean Spray argues that these facts upon which
12   Plaintiff seeks summary judgment on do not demonstrate the actual issue in the case of
13   whether malic and fumaric acids function as flavors in the Products at issue.
14         “A party may move for summary judgment, identifying each claim or defense--or
15   the part of each claim or defense--on which summary judgment is sought. The court shall
16   grant summary judgment if the movant shows that there is no genuine dispute as to any
17   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
18   56(a). “A fact is ‘material’ when, under the governing substantive law, it could affect the
19   outcome of the case.” Thrifty Oil Co. v. Bank of America Nat’l Trust and Savings Ass’n,
20   322 F.3d 1039, 1046 (9th Cir. 2003) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.
21   242, 248 (1986)); see also Long v. Cnty. of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
22   2006) (citing Anderson, 477 U.S. at 248). Therefore, the substantive law identifies which
23   facts are material and which facts are irrelevant. See Anderson, 477 U.S. at 248 (a fact is
24   “material” when its resolution might affect the outcome of the suit under the governing
25   law, and is determined by looking to the substantive law.) “Factual disputes that are
26   irrelevant or unnecessary will not be counted.” Id. at 249.
27         Here, Plaintiff seeks summary judgment on four factual issues without asserting or
28   demonstrating that these facts are “material” under the substantive laws at issue in the

                                                  13
                                                                                17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9941 Page 14 of 23


 1   Complaint as required under Rule 56(c). For example, the Court questions whether the
 2   fact that “dl-malic acid and fumaric acid are used as flavoring agents in food and
 3   beverage products” is relevant and material to Plaintiff’s causes of action because the
 4   issue in this case is whether malic acid and fumaric acid are used as flavors in Ocean
 5   Spray’s products, not food and beverage products in general. Accordingly, Plaintiff has
 6   failed to meet her initial burden on summary judgment, and the Court DENIES Plaintiff’s
 7   motion for summary judgment as to whether “(1) the Products contain either dl-malic
 8   acid or fumaric acid, or both; (2) the dl-malic acid and fumaric acid used in the Products
 9   are artificial; 5 (3) dl-malic acid and fumaric acid are used as flavoring agents in food and
10   beverage products; and (4) dl-malic acid has a tart taste.”
11          2.     Partial Summary Judgment on Defendants’ Affirmative Defenses
12          Plaintiff also moves for summary judgment on certain of Ocean Spray and Arnold
13   Worldwide’s affirmative defenses which Defendants partially oppose. In its analysis
14   below, because the Court GRANTS Arnold Worldwide’s motion for summary judgment,
15   the Court DENIES Plaintiff’s motion for partial summary judgment on Arnold
16   Worldwide’s affirmative defenses as MOOT. The Court only addresses Ocean Spray’s
17   affirmative defenses. (Dkt. No. 3, Ocean Spray’s Ans.)
18          “An affirmative defense is defined as a defendant’s assertion raising new facts and
19   arguments that, if true, will defeat the plaintiff’s . . . claim, even if all allegations in the
20   complaint are true.” Saks v. Franklin Covey Co., 316 F.3d 337, 350 (2d Cir. 2003)
21   (alterations and internal quotation marks omitted). “Affirmative defenses plead matters
22   extraneous to the plaintiff’s prima facie case, which deny plaintiff’s right to recover, even
23   if the allegations of the complaint are true.” F.D.I.C. v. Main Hurdman, 655 F. Supp.
24   259, 262 (E.D. Cal. 1987); Quintana v. Baca, 233 F.R.D. 562, 564 (C.D. Cal. 2005) (“a
25
26
27   5
       In Plaintiff’s SSDMF, Defendant does not dispute that certain of the Products contain malic and/or
     fumaric acids and that they are artificial. (Dkt. No. 134-2, P’s Reply to SSDMF, Nos. 11-14, 15-19, 20-
28   22.)

                                                       14
                                                                                         17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9942 Page 15 of 23


 1   defense is an affirmative defense if it will defeat the plaintiff's claim even where the
 2   plaintiff has stated a prima facie case for recovery under the applicable law.”). “A
 3   defense which demonstrates that plaintiff has not met its burden of proof is not an
 4   affirmative defense.” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir.
 5   2002). However, district courts have held unless prejudice to the plaintiff is
 6   demonstrated, simple mislabeling a defense as an affirmative defense is not grounds for
 7   granting a motion to strike or partial summary judgment because under Rule 8(b),
 8   negative defenses may be raised in the answer. See Kohler v. Islands Rests, LP, 280
 9   F.R.D. 560, 567 (S.D. Cal. 2012) (“The Court fails to see how identifying a defense as
10   ‘affirmative,’ when in actuality it is not, makes that defense legally insufficient” and
11   denying partial summary judgment on affirmative defenses of failure to state a claim and
12   lack of standing); Tattersalls Ltd. v. Wiener, Case No. 17cv1125-BTM(JLB), 2019 WL
13   669640, at *3 (S.D. Cal. Feb. 19, 2019) (“Absent a showing of prejudice, classification of
14   a defense as ‘affirmative’ or ‘negative’ does not necessitate that the offending answer be
15   stricken.”) (citing cases).
16         Plaintiff argues that Defendant’s First (failure to state a claim), Seventh (Puffing),
17   Seventeenth (adequate remedy at law), and Twenty Fourth (lack of damages, speculative
18   damages) affirmative defenses are not cognizable. Ocean Spray opposes. These asserted
19   affirmative defenses are in fact denials rather than affirmative defenses. See Vogel v.
20   Huntington Oaks Delaware Partners, LLC, 291 F.R.D. 438, 442 (C.D. Cal. 2013) (Failure
21   to state a claim “is a defect in a plaintiff's claim and not an additional set of facts that
22   would bar recovery notwithstanding the plaintiff's valid prima facie case.”); Joe Hand
23   Promotions v. Kurti, No. 14cv1277-LAB, 2015 WL 5276691, at * 1 (S.D. Cal. 2015)
24   (“speculative damages[] is a defense to damages not an affirmative defense); Fishman v.
25   Tiger Natural Gas Inc., No. C 17-5351-WHA, 2018 WL 4468680, at *6 (N.D. Cal. Sept.
26   18, 2018) (puffery defense merely denies allegation in the complaint and not an
27   affirmative defense). ); Chowning v. Kohl’s Dep’t Stores, Inc., Case No. CV 15-8673
28   RGK(SPx), 2016 WL 7655753, at *3 (C.D. Cal. Apr. 1, 2016) (adequate remedy at law

                                                    15
                                                                                    17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9943 Page 16 of 23


 1   attacks the plaintiff’s prima facie case). Because Plaintiff has not demonstrated
 2   prejudice, the Court DENIES her motion for partial summary judgment on these negative
 3   defenses.
 4         The Nineteenth (no right to punitive or exemplary damages) affirmative defense
 5   states that Plaintiff is not entitled to punitive or exemplary damages on any causes of
 6   action because it would violate the due process and/or equal protection clauses of the
 7   California and United States Constitutions. Plaintiff maintains that this affirmative
 8   defense fails as a matter of law and cites to Comercializadora Recmaq v. Hollywood
 9   Auto Mall, LLC, Case No. 12cv945 AJB(MDD), 2014 WL 3628272, at *17 (S.D. Cal.
10   July 21, 2014) which held that “no punitive damages” was not an affirmative defense
11   because it is a statement that plaintiff has not demonstrated a right to recover those
12   damages. However, Comercializadora Recmaq only dealt with a “no punitive damages”
13   defense. Here, the constitutionality defense is a valid affirmative defense. See DC Labs
14   Inc. v. Celebrity Signature Int’l, Inc., 12cv1454-BEN(DHB), 2013 WL 4026366, at *5-6
15   (S.D. Cal. Aug. 6, 2013) (distinguishing between punitive damages because it failed to
16   plead facts as not an affirmative defense with the constitutionality defense as a properly
17   pled affirmative defense); Weddle v. Bayer AG Corp., No. 11cv817 JLS(NLS), 2012 WL
18   1019824, at *5 (S.D. Cal. Mar. 26, 2012) (denying motion to strike punitive damages as
19   unlawful as a valid affirmative defense but granting motion to strike punitive damages for
20   failing to plead sufficient facts). Therefore, the affirmative defense of punitive damages
21   in violation of the U.S. and California Constitutions is legally cognizable, and the Court
22   DENIES Plaintiff’s motion for partial summary judgment on the Nineteenth affirmative
23   defense.
24         On the Twenty-Sixth (statute of limitations) affirmative defense, Plaintiff argues
25   she learned of Defendants’ unlawful conduct in late December 2016 and since she filed
26   her complaint several months later, summary judgment should be granted on this
27   affirmative defense. Defendant disagrees arguing that this issue is premature given that
28   the class definition goes back to 2011, and the CLRA and FAL three-year statute of

                                                  16
                                                                                 17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9944 Page 17 of 23


 1   limitations and the UCL four-year statute of limitations would make her claims untimely
 2   unless the discovery doctrine or continuous accrual doctrine applied. Because Defendant
 3   has raised an issue of fact on the statute of limitations, the Court DENIES Plaintiff’s
 4   motion for partial summary judgment on the Twenty-Sixth (statute of limitations)
 5   affirmative defense.
 6         Next, Plaintiff contends that the Twentieth affirmative defense (no attorney’s fees
 7   because no basis in law or contract) fails because attorneys’ fees are available under the
 8   UCL citing Zhang v. Superior Ct., 57 Cal. 4th 364, 371 (2013). However, as noted by
 9   Defendant, Zhang held that attorneys’ fees are not permitted under the UCL but noted
10   that “a prevailing plaintiff may seek attorney’s fees as an attorney general under
11   California Code of Civil Procedure section 1021.5.” Id. n. 4. Moreover, Defendant
12   argues it is premature to grant summary judgment as this issue is usually resolved after
13   judgment has been entered. See Ferretti v. Pfizer Inc., No. 11cv4486, 2013 WL 140088,
14   at *22 (N.D. Cal. Jan. 10, 2013) (denying summary judgment on request for attorneys’
15   fees under section 1021.5). The Court agrees that summary judgment on this issue is
16   premature and cannot be determined until judgment in the case. Accordingly, the Court
17   DENIES Plaintiff’s motion on the Twentieth affirmative defense.
18         Finally, Plaintiff argues that the Third (equitable defenses-waiver), Fourth
19   (equitable defenses – estoppel), Eighteenth (no right to injunctive relief) and Twenty-
20   Third (failure to mitigate) affirmative defenses are not supported by any allegations to
21   provide her with fair notice. Defendants argue that because Plaintiff has failed to provide
22   a separate statement to frame the facts she contends are undisputed, the Court should
23   deny summary judgment motion on these affirmative defenses. Plaintiff does not address
24   this argument in her reply.
25         An affirmative defense may be struck under Rule 12(f) for failure to comply with
26   Rule 8(c)’s requirement; however, Plaintiff did not file a motion to strike. On a motion
27   for summary judgment, the Court must consider whether the requirements under Rule 56
28   have been met. See Arrow Elecs, Inc. v. Night Operations Sys., Inc., No. 10cv175-ECR-

                                                  17
                                                                                17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9945 Page 18 of 23


 1   VPC, 2011 WL 2633155, at *6 (D. Nev. July 1, 2011) (plaintiff alleges that the
 2   affirmative defenses failed to comply with Rule 8(c) but because the motion was filed
 3   under Rule 56, not Rule 12(f), district court considered the motion on the summary
 4   judgment standard).
 5         The undersigned chambers’ Civil Pretrial & Trial Procedures provides that “[a]ll
 6   motions for summary judgment shall be accompanied by a separate statement setting
 7   forth plainly and concisely all material facts that the moving party contends are
 8   undisputed. Each of the material fact shall be followed by a reference to the supporting
 9   evidence.” J. Curiel Civil Chambers Rules. Plaintiff has not provided a separate
10   statement as to her motion for summary judgment on the affirmative defenses.
11         Further, a “moving party without the ultimate burden of persuasion at trial . . . has
12   both the initial burden of production and the ultimate burden of persuasion on a motion
13   for summary judgment.” Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d
14   1099, 1102 (9th Cir. 2000). “In order to carry its burden of production, the moving party
15   must either produce evidence negating an essential element of the nonmoving party's
16   claim or defense or show that the nonmoving party does not have enough evidence of an
17   essential element to carry its ultimate burden of persuasion at trial.” Id. If a moving
18   party fails to carry its initial burden of production, the nonmoving party has no obligation
19   to produce anything, even if the nonmoving party would have the ultimate burden of
20   persuasion at trial.” Id. at 1102-03. “If the nonmoving party fails to produce enough
21   evidence to create a genuine issue of material fact, the moving party wins the motion for
22   summary judgment.” Id.
23         Here, Plaintiff argues that the Third, Fourth, Eighteenth, and Twenty-Third
24   affirmative defenses are conclusory and not supported by any facts and Ocean Spray has
25   failed to advance any evidence to support these defenses; therefore “[b]ecause
26   Defendants have developed no facts that would create a genuine issue of fact on any of
27   these defenses, the Court should grant summary judgment on these defenses.” (Dkt. No.
28   101-1 at 24.) On the Eighteen (no right to injunctive relief) affirmative defense, Plaintiff

                                                  18
                                                                                 17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9946 Page 19 of 23


 1   maintains that Defendants offer no plausible facts supporting its conclusion that any
 2   hardship imposed on it would be greatly disproportionate to Plaintiff’s hardship. (Id. at
 3   28.) Because on summary judgment Plaintiff has the burden of production to either
 4   “produce evidence negating an essential element of the nonmoving party's claim or
 5   defense or show that the nonmoving party does not have enough evidence of an essential
 6   element to carry its ultimate burden of persuasion at trial”, the Court concludes that she
 7   has not met her burden and Ocean Spray need not come forward with evidence to oppose
 8   her motion. Accordingly, the Court DENIES Plaintiff’s motion for partial summary
 9   judgment on the Third, Fourth, Eighteenth, and Twenty-Third affirmative defenses.
10         Similarly, on the Tenth (lack of awareness), Eleventh (lack of reliance), Thirteenth
11   (conduct not fraudulent or likely to deceive), Fourteenth (lack of materiality), and
12   Fifteenth (lack of standing) affirmative defenses, Plaintiff argues that Defendant fails to
13   dispute the evidence in support. In response, Defendant merely argues that the
14   affirmative defense are not supported by filing a separate statement to frame the issues
15   and is a ground for denial. However, on these five affirmative defenses, Plaintiff cites to
16   the evidence supporting her argument in her brief. Because Defendant has failed to
17   produce evidence in response, the Court GRANTS summary judgment on these
18   affirmative defenses. Accordingly, the Court GRANTS Plaintiff’s motion for partial
19   summary judgment as a matter of law on the Tenth, Eleventh, Thirteenth, Fourteenth and
20   Fifteenth affirmative defenses.
21         Finally, Defendants have not opposed Plaintiff’s motion on the Second (equitable
22   defenses- laches), Fifth (good faith), Sixth (First Amendment Rights), Eighth (lack of
23   intent), Ninth (causation is lacking), Twenty-Second (damages caused by other causes),
24   and Twenty-Ninth (reservation) affirmative defenses. Accordingly, the Court GRANTS
25   Plaintiff’s motion for partial summary judgment these affirmative defenses as unopposed.
26         In sum, the Court GRANTS in part and DENIES in part Plaintiff’s motion for
27   partial summary judgment.
28   ///

                                                  19
                                                                                 17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9947 Page 20 of 23


 1   C.    Defendant Arnold Worldwide LLC’s Motion for Summary Judgment
 2         Arnold Worldwide moves for summary judgment on all claims against it because
 3   Plaintiff has failed to create a genuine issue of fact that it participated substantially or
 4   even at all in the labels that are allegedly false. This is particularly so because Plaintiff
 5   never propounded any discovery on Arnold Worldwide. As such, Plaintiff has failed to
 6   make any showing of Arnold Worldwide’s involvement in the labeling of the Products at
 7   issue which eliminates the essential element on each cause of action she pleads.
 8         In response, Plaintiff, relying on the allegations in the Complaint, argues that she
 9   does not claim that Arnold was involved in the manufacturing, developing, sourcing or
10   selling of the Products at issue; instead she claims that Arnold “was the advertising
11   agency that advertised and marketed the Products at issue, and such advertisements were
12   unlawful.” (Dkt. No. 137 at 7.)
13         Plaintiff alleges violations of the CLRA, UCL unlawful and unfair prong, and FAL
14   against Arnold Worldwide. (Dkt. No. 1-2, Compl.) In order to demonstrate liability on
15   these causes of action, Plaintiff must, as a threshold matter, demonstrate that Arnold
16   Worldwide was the advertising agency that was involved in labeling the Products at
17   issue. Without demonstrating Arnold Worldwide’s role in the Products at issue, all the
18   claims necessarily fail.
19         According to its Managing Director, Arnold Worldwide is an advertising agency
20   offering digital, promotion, design, and branded content services. (Dkt. No. 109-3,
21   Nelson Decl. ¶ 2.) Arnold Worldwide does not develop or manufacture beverages and
22   had no involvement in the development or manufacture of the Ocean Spray products in
23   this case. (Id. ¶ 3.) It was not involved in the product formulas for the Ocean Spray
24   products at issue in this case or in the selection of malic and fumaric acid for these
25   products. (Id. ¶ 4.) It also had no involvement in the sourcing of malic and fumaric acid
26   for the Products and had no dealings with the companies which supplied these
27   ingredients. (Id. ¶ 5.) Arnold Worldwide makes no decision whether a given product is
28   or is not eligible to bear a “no artificial flavors” label claim and did not make the

                                                    20
                                                                                    17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9948 Page 21 of 23


 1   determination of whether the “no artificial flavors” label element could be used in
 2   conjunction with malic and fumaric acid on the Ocean Spray Products. (Id. ¶ 6.) Arnold
 3   Worldwide does not distribute or sell the Ocean Spray products, either to retailers or
 4   directly to consumers. (Id. ¶ 7.)
 5         In response, Plaintiff argues that Arnold was involved in the manufacturing,
 6   developing, sourcing or selling of the Products at issue and citing to the Complaint, she
 7   alleges that Arnold was the advertising agency that advertised the Products at issue which
 8   included advertisements that were unlawful. (Dkt. No. 1-2, Compl. ¶ 17.) The
 9   Complaint alleges that Arnold Worldwide “participates substantially in the labeling and
10   advertising of these products.” (Id. ¶ 6.) As the advertising agency “responsible for
11   Ocean Spray’s labeling and advertising design for the Products”, it is jointly responsible
12   for the false statements. (Id. ¶ 70.) “Arnold designed, approved, or contributed to the
13   design of the Products’ labels which falsely advertised the Products.” (Id. ¶ 156.)
14         Plaintiff claims that Arnold has never refuted the fact that it was the advertising
15   agency for Ocean Spray for the Products. In support, Plaintiff references three
16   documents. One is Arnold’s motion to quash subpoena in the District Court for the
17   District of Massachusetts for a civil action in the Central District of California entitled,
18   Pom Wonderful LLC v. Ocean Spray Cranberries, Inc. where Arnold states “Arnold
19   Worldwide is the advertising agent of record for Ocean Spray, and has, over the years,
20   developed many kinds of advertising for Ocean Spray, much of which was never
21   communicated to customers.” (Dkt. No. 137-4, Marron Decl., Ex. 1 at 3.) In that case,
22   discovery was limited to one product at issue, “Ocean Spray’s Cranberry & Pomegranate
23   Flavored Juice Blend.” (Id. at 4-5.) That Product is not at issue in this case and Plaintiff
24   has not asserted that the Cranberry & Pomegranate Flavored Juice Blend is one of the
25   Products at issue in this case. Thus, this evidence is not supportive of Plaintiff’s position.
26         Next, Plaintiff presents an SEC Form 10-K filing, dated 2001, from Snyder
27   Communication, Inc. where it states its advertising and public relations business is
28   “operated through Havas Advertising’s Arnold Worldwide agency” and that Arnold

                                                   21
                                                                                  17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9949 Page 22 of 23


 1   Worldwide’s “major clients” include Ocean Spray. (Dkt. No. 137-5, Marron Decl. ¶ 3 &
 2   Ex. 2 at 11.) Plaintiff also provides several pages extracted from the 2015 Annual Report
 3   from Havas, Arnold Worldwide LLC’s parent company, stating that Ocean Spray is on
 4   Arnold’s “impressive and diversified client roster.” (Dkt. No. 137-6, Marron Decl. ¶ 4 &
 5   Ex. 3 at 18.) While these documents demonstrate that Ocean Spray is a client of Arnold
 6   Worldwide, it does not set forth evidence in opposition to a summary judgment motion to
 7   show that Arnold Worldwide was involved, in any way, in the labeling of the Products at
 8   issue in this case.
 9          Accordingly, because Plaintiff has failed to “go beyond the pleadings and by her
10   own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file’
11   designate ‘specific facts showing that there is a genuine issue for trial’”, Celotex, 477
12   U.S. at 324, the Court GRANTS Arnold Worldwide’s motion for summary judgment on
13   all causes of action against it.
14   C.     Request for Judicial Notice
15          Plaintiff filed a request for judicial notice of three documents in support of her
16   opposition to Arnold Worldwide’s motion for summary judgment that include a filing in
17   the District Court of Massachusetts; a Form 10-K submitted to the SEC and a publicly
18   available annual report from Defendant Arnold Worldwide LLC’s parent company,
19   Havas. (Dkt. No. 137-7.) No opposition has been filed.
20          Federal Rule of Evidence 201 provides for judicial notice of facts that are not
21   subject to reasonable dispute because they are either “generally known” or “can be
22   accurately and readily determined by reference to sources whose accuracy cannot
23   reasonably be questioned.” Fed. R. Evid. 201. These publicly filed documents are
24   subject to judicial notice. See Dreiling v. Am. Exp. Co., 458 F.3d 942, 946 n. 2 (9th Cir.
25   2006) (SEC filings subject to judicial notice); Harris v. Cnty. of Orange, 682 F.3d 1126,
26   1132 (9th Cir. 2012) (taking judicial notice of documents filed in federal or state courts);
27   see e.g,, Rote v. Silicon Valley Bank, Inc., Case No. 3:16cv471-SI,2016 WL 4565776, at
28   * 5 (D. Or. Sept. 1, 2016 (taking judicial notice of annual report filed with Oregon

                                                   22
                                                                                  17cv2335-GPC(MDD)
 Case 3:17-cv-02335-GPC-MDD Document 193 Filed 07/03/19 PageID.9950 Page 23 of 23


 1   Secretary of State). Here, Arnold Worldwide does not oppose the request. Accordingly,
 2   the Court GRANTS Plaintiff’s request for judicial notice.
 3         Defendants filed a request for judicial notice in support of its opposition to
 4   Plaintiff’s motion for summary judgment. (Dkt. No. 125-13.) They seek judicial notice
 5   of ISO 5492 (2008) and ORA Laboratory Manual, FDA, Office of Regulatory Affairs,
 6   Volume IV, Orientation and Training, Section 8; Sensory Analysis. (Id.) Plaintiff filed
 7   an opposition arguing that the documents are unauthenticated and contain hearsay. (Dkt.
 8   No. 134-3.) Because the Court did not rely on these documents in its order, the Court
 9   DENIES Defendants’ request for judicial notice as MOOT.
10   D.    Evidentiary Objections
11         Plaintiff filed objections to evidence offered by Defendants in support of motion
12   for partial summary judgment. (Dkt. No. 134-4.) She specifically objects to each
13   paragraph in Kevin Penwell and Paula Lent’s declarations. After considering Plaintiff’s
14   objections, the Court OVERRULES Plaintiff’s objections as to the assertions in Lent’s
15   declaration. The Court considered the admissibility of Lent’s declaration in its Order
16   denying Plaintiff’s motion to exclude the opinions of Paula Lent. Moreover, because the
17   Court did not consider Penwell’s declaration, the Court also OVERRULES Plaintiff’s
18   objections as to his declaration.
19                                           Conclusion
20         Based on the reasoning above, the Court GRANTS in part and DENIES in part
21   Plaintiff’s motion for partial summary judgment and DENIES Ocean Spray’s motion for
22   summary judgment. The Court also GRANTS Defendant Arnold Worldwide’s motion
23   for summary judgment. The hearing set for July 12, 2019 shall be vacated.
24         IT IS SO ORDERED.
25   Dated: July 3, 2019
26
27
28

                                                  23
                                                                                 17cv2335-GPC(MDD)
